Lumpkin, J.
This case turned mainly upon issues of fact, the controlling question being whether or not the transactions between the husband on the one side, and his clerk and his wife on the other, were had for the purpose of defeating the creditors of the husband in the collection of their claims. There was sufficient *90evidence to warrant the jury in finding that the transactions in question were fraudulent and void as to these creditors. No material error (if any at all) was committed at the trial; and no new question of law is presented for adjudication by the Supreme Court. Judgment affirmed.
May 4, 1896. Argued at the last term.
Attachments, etc. Before Judge Hutchins. Walton superior court. August term, 1894.
Napier & Cox, Arnold & Arnold, J. N. Glenn and A. C. McCalla, for plaintiffs in error. H. D. McDaniel, Sunders McDaniel, J. H. Felker and F. C. Foster, contra.